Title: From George Washington to Charles Pinckney, 15 December 1791 [letter not found]
From: Washington, George
To: Pinckney, Charles

Letter not found: to Charles Pinckney, c.15 Dec. 1791. In a letter to GW of 8 Mar. 1791, Charles Pinckney wrote that he had received “your obliging letter of introduction which had been previously left by Colonel Trumbull at my house.” GW wrote a letter of introduction for Trumbull to Edward Rutledge on 15 Dec. 1791 and almost certainly wrote a similar letter to Pinckney (and perhaps others) on or about the same date.